UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6974


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL GLEN RILEY, a/k/a Kendu,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:98-cr-00101-RLW-1)


Submitted:   February 25, 2011            Decided:   March 21, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Richard D.
Cooke, John S. Davis, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl Glen Riley appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).    We have reviewed the record and find no

reversible    error.   Accordingly,    we   deny   Riley’s   motion   for

appointment of counsel and affirm for the reasons stated by the

district court.    See United States v. Riley, No. 3:98-cr-00101-

RLW-1 (E.D. Va. June 24, 2010).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2